Citation Nr: 0915502	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  08-02 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
June 11, 1996, rating decision, wherein the RO denied the 
Veteran's claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The Veteran served on active duty from January 1976 to April 
1977.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.  The RO found that no revision was 
warranted in the June 11, 1996, rating decision that denied 
entitlement to service connection for PTSD.


FINDINGS OF FACT

1.  In a June 11, 1996, rating decision, the RO denied the 
Veteran's claim of entitlement to service connection for 
PTSD. 

2.  The June 11, 1996, rating decision does not contain any 
error of fact or law, that when called to the attention of 
later reviewers, compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.


CONCLUSION OF LAW

A valid claim of CUE in the June 11, 1996, RO rating decision 
has not been presented.  38 U.S.C.A. §§ 5109(a), 7105 (West 
2002); 38 C.F.R. §§ 3.104, 3.105(a) (2008); Luallen v. Brown, 
8 Vet. App. 92, 96 (1995), citing Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim and inform the Veteran as to what 
parts of that information or evidence VA will seek to 
provide, and what parts VA expects the claimant to provide.  
38 C.F.R. § 3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

Considering the nature of this case, which involves a 
determination of whether CUE was present in a prior final 
rating decision, the Board holds that the provisions of the 
VCAA are inapplicable to the instant case.  

The Board believes this conclusion to be consistent with the 
holding of the United States Court of Appeals for Veterans 
Claims (CAVC or Court) in Livesay v. Principi, 15 Vet. App. 
165 (2001) (holding that a litigant alleging CUE is not 
pursuing a claim for benefits pursuant to part II or III, but 
rather is collaterally attacking a final decision, pursuant 
to section 5109A of part IV or section 7111 of part V of 
title 38).  Therefore, the Board will proceed with 
consideration of the Veteran's appeal.


Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes: her multiple contentions; 
service treatment and personnel records; post-service VA and 
private medical records; and reports of VA examination.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran contends that the June 11, 1996, rating decision, 
which denied the claim of entitlement to service connection 
for PTSD, was clearly and unmistakably erroneous.  
Specifically, she asserts that VA failed to assist her in the 
development and adjudication of her claim.  She also contends 
that the evidence then of record, which showed that she had 
PTSD, is the same as it was in 2006.  Thus, she argues that 
it is illogical for VA not to compensate her back to 1996, 
since it is not her fault that there is new medical awareness 
to interpret past records and research, which now concludes 
that a military sexual trauma occurred.  See VA Form 9 
received in January 2008.  

A decision by the Secretary under chapter 38 is subject to 
revision on the grounds of CUE.  If evidence establishes the 
error, the prior decision shall be reversed or revised.  
38 U.S.C.A. § 5109(a).

The Board notes that under 38 C.F.R. § 3.104(a) and 3.105(a), 
taken together, a rating action is final and binding in the 
absence of CUE.  A decision, which constitutes a reversal of 
a prior decision on the grounds of CUE, has the same effect 
as if the corrected decision had been made on the date of the 
reversed decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

Under applicable laws and regulations, RO decisions that are 
final and binding will be accepted as correct in the absence 
of CUE.  See 38 C.F.R. § 3.105(a).  The question of whether 
CUE is present in a prior determination is analyzed under a 
three-pronged test.  First, it must be determined whether 
either the correct facts, as they were known at the time, 
were not before the adjudicator (that is, more than a simple 
disagreement as to how the facts were weighed and evaluated) 
or whether the statutory or regulatory provisions extant at 
that time were incorrectly applied.  Second, the error must 
be "undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made."  
Third, a determination that there was CUE must be based on 
the record and the law that existed at the time of the prior 
adjudication in question.  See Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc)).

According to the Court, CUE is a very specific and rare kind 
of error.  "It is the kind of error, of fact or law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Thus, even where the premise of error is accepted, if 
it is not absolutely clear that a different result would have 
ensued, the error complained of cannot be, ipso facto, clear 
and unmistakable." Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993) (citing Russell at 313). 

The Court has defined CUE as administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts.  See Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1992).  However, the mere 
misinterpretation of facts does not constitute CUE.  See 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991). 

The Court has also held that the failure to fulfill the duty 
to assist does not constitute CUE.  See Crippen v. Brown, 9 
Vet. App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  The essence of a claim of CUE is that it is a 
collateral attack on an otherwise final rating decision by a 
VA Regional Office.  Smith v. Brown, 35 F. 3d 1516, 1527 
(Fed. Cir. 1994).  As such, there is a presumption of 
validity which attaches to that final decision, and when such 
a decision is collaterally attacked, the presumption becomes 
even stronger.  See Fugo at 44.  

Therefore, a claimant who seeks to obtain retroactive 
benefits based on CUE has a much heavier burden than that 
placed upon a claimant who seeks to establish prospective 
entitlement to VA benefits.  See Akins v. Derwinski, 1 Vet. 
App. 228, 231 (1991); See also Berger v. Brown, 10 Vet. App. 
166, 169 (1997) (recognizing a claimant's "extra-heavy 
burden" of persuasion before the CAVC in a claim of CUE).  

Historically, the Veteran filed a claim of entitlement to 
service connection for PTSD in January 1996.  Her DD 214 
showed she received an honorable discharge in April 1977.  
Service treatment records revealed that the Veteran 
complained of nervousness in November 1976 due to pressure 
from her night class.  A January 1977 entry shows the Veteran 
had a follow-up appointment with mental health; however, she 
refused to cooperate with the specialist and wished to speak 
to another provider regarding a discharge from the military.  
There were no further complaints in service, until the 
Veteran reported nervousness, depression, and trouble 
sleeping on her March 1977 Report of Medical History.  The 
corresponding separation examination was negative for a 
psychiatric disorder.

Two development letters were sent to the Veteran in February 
1996 requesting that she provide specific information 
regarding the stressors as a basis for her PTSD claim, to 
include dates, places, and units of assignment.  The Veteran 
responded in April 1996 that she could not recall the exact 
dates of the claimed stressors, to include the following: 
trying to help someone in basic training who had been on the 
verge of collapse and that person later died; being accused 
of being a lesbian by her captain in Advanced Individual 
Training; being forced by the dentist to have two good molars 
removed after she had her mouth locked in position and was 
left alone for two hours; being raped by a female sergeant in 
Germany; being forced to drink three cups of castor oil; 
witnessing the attempted suicide of her roommate; catching 
the dead fetus of her friend when she miscarried and forced 
to watch the doctor flush the fetus down the toilet; and 
seeing a person got stabbed in front of her while in the 
lunch line.

The Veteran was afforded a VA examination in March 1996.  She 
informed the examiner that she witnessed suicides among 
military people in Germany and had been raped by a sergeant 
in the military.  The examiner indicated the Veteran appeared 
to present with signs and symptoms compatible with mild to 
moderate PTSD, which was apparently related to traumatic 
experiences in the military.  The examiner also noted that 
the Veteran had a psychological component that could be 
aggravating her symptoms.   

The RO denied service connection for PTSD in a rating 
decision dated June 11, 1996.  The RO denied the claim on the 
basis that a verified stressor sufficient to cause PTSD was 
not established by the evidence of record.  The RO further 
informed the Veteran that her decision would be reconsidered 
upon receipt of more detailed information to allow for 
verification of military stressful events especially the 
sexual assault.  She was asked to provide the names of those 
involved, including witnesses, the dates of the incidents, 
the unit to which she was assigned at the time, and whether 
any investigation was done.  

The Veteran was notified of the decision in June 1996.  She 
did not file a notice of disagreement (NOD) and as such, the 
June 1996 rating decision became final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302.  There was no further communication from 
the Veteran until May 2006, when she requested to "reopen 
[her] claim for PTSD sexual trauma." She also indicated that 
she would like to file CUE for the past denial.  Reasons for 
the CUE claim were not set forth.

The Veteran did not submit any further evidence in support of 
either her reopened or CUE claims.  The RO requested an 
examination of the Veteran in August 2006. 

Based largely on a change in the law, specifically the 
addition of 38 C.F.R. § 3.304(f)(3) on May 4, 2005, which set 
forth specific examples of evidence or markers of personal 
assault, the RO recently found that the Veteran had evidence 
of behavior changes in her service treatment records 
following the claimed incident sufficient to be accepted as 
supporting evidence of the reported stressor. (Emphasis 
added).  

These markers were identified to the VA examiner as treatment 
beginning in November 1976 for restlessness, nervousness, and 
sleepless nights to due pressure from night classes.  
Complaints of anxiety and problems sleeping in January 1977 
and reported nervousness, depression, and trouble sleeping on 
the March 1977 Report of Medical History.  The corresponding 
separation examination was negative for a psychiatric 
disorder.

The September 2006 VA examiner diagnosed the Veteran with 
PTSD and opined that her reported military sexual trauma, 
i.e. rape by her sergeant, was sufficient to cause PTSD.  
Thus, PTSD was found to be more likely than not related to 
her sexual assault in service.

Service connection for PTSD was awarded in an October 2006 
rating decision.  The RO assigned a 70 percent rating 
effective May 21, 2006, the date of the reopened claim.  By 
that same decision, the RO also found no evidence of CUE in 
the June 11, 1996, rating decision as the Veteran failed to 
provide any basis for which to allege CUE.  Therefore, the RO 
determined that a valid claim of CUE had not been properly 
identified.  

The Board has carefully considered the applicable law and the 
evidence of record at the time of the June 1996 rating 
decision, and finds that the Veteran's contention regarding 
the assignment of CUE is without merit.  Her principal 
contention relative to the June 1996 rating decision is that 
the RO failed to assist her in the development and 
adjudication of her claim, i.e.  the RO failed to verify the 
Veteran's asserted stressors.  

The Board must dismiss this contention as a basis for CUE for 
two reasons.  First, the RO did attempt to obtain specific 
stressor information when it sent two development letters in 
February 1996 as indicated above and second, the Court has 
specifically held that the failure to fulfill the duty to 
assist does not constitute CUE.  See Crippen, supra; Caffrey, 
supra. 

Her next argument amounts to a simple disagreement as to how 
the facts were weighed and evaluated, which is not a basis 
for CUE.  The Veteran does not argue that the correct facts 
were not before the RO in 1996, in fact her primary assertion 
is that because the same facts were present in both 1996 and 
2006, it was "illogical" not to grant benefits back to 
1996.   

The Board notes that while the Veteran was diagnosed with 
PTSD in 1996, her stressors had not been verified and there 
was no nexus opinion relating the PTSD diagnosis to service.  
Moreover, while the entries in the service treatment records 
have remained the same, it was not until May 2005 that 
38 C.F.R. § 3.304(f)(3) set forth and codified specific 
examples of evidence or markers of personal assault.  Only 
after this date did the provisions specifically address the 
factors which were found to be sufficient evidence to support 
the claimed personal assault in this case.  As a result, 
subsequent to May 2005, a positive nexus opinion was 
rendered, which was not in existence at the time of the 1996 
rating decision.  

Under the law as it existed in 1996 and 2006, service 
connection for PTSD requires: medical evidence diagnosing the 
condition; a link, established by medical evidence, between 
current symptoms and in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.38 C.F.R. § 3.304(f) (1996), (2006).  

In sum, the Veteran has not argued, nor is there any evidence 
that the correct facts, as they were known at the time, were 
not before the adjudicator.  Second, the mere assertion that 
the facts were not weighed or evaluated properly does not 
constitute CUE.  See Thompson, 1 Vet. App. at 253.  There is 
no "undebatable" error that had it not been made, would have 
manifestly changed the outcome of the June 1996 decision.

The Board finds that there was no CUE with respect to the 
application of statutory or regulatory provisions.  The 
Veteran has not met the relevant burden, and, 
therefore, the June 11, 1996, rating decision did not involve 
CUE and is final.



ORDER

As no valid claim for CUE in the rating decision of June 11, 
1996, has been presented, the appeal is denied.



____________________________________________
DENNIS F. CHIAPPETTA, JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


